Citation Nr: 1425129	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  11-26 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred as a result of treatment provided at St. Vincent's Ambulatory Care Center on April 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The evidence is roughly in equipoise on the matter of whether the Veteran received prior authorization for his care at St. Vincent's Ambulatory Care Center on April 1, 2011.   


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement for expenses for non-VA medical treatment received at St. Vincent's Ambulatory Care Center on April 1, 2011, have been met.  38 U.S.C.A. §§ 1703, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52, 17.53, 17.54 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to payment of or reimbursement for expenses of medical treatment received at St. Vincent's Ambulatory Care Center on April 1, 2011.  On April 12, 2011, the Gainesville, Florida VAMC denied the claim on the basis that prior authorization was not given for this episode of care.   

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "[w]hen [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility." 38 U.S.C.A. § 1703 (a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 

In the present case, the Board notes that the evidence currently of record is incomplete.  Specifically, a review of the record is negative for any treatment notes pertaining to the care the Veteran received at St. Vincent's Ambulatory Care Center on April 1, 2011.  The record also does not contain any information or evidence pertaining to VA's authorization of payment or reimbursement for inpatient care the Veteran received at St. Vincent's Medical Center from March 14 to 24, 2011, during which time a cholecystostomy catheter and a pacemaker were placed, and for continued home nursing medical care thereafter, as indicated to in the July 2011 statement of the case (SOC).  The July 2011 statement of the case indicates that the episode of care at issue in the current claim at St. Vincent's Ambulatory Care Center on April 1, 2011, was for status post heart catheterization and pacemaker.  

Notwithstanding the foregoing, rather than needlessly delay adjudication of the claim by remanding the case to fully develop the record, the Board has concluded that there is sufficient evidence of record to grant the appeal and the Veteran is not prejudiced by this action.  Specifically, the Board finds that the evidence is roughly in equipoise on the matter of whether the Veteran received prior authorization for his care at St. Vincent's Ambulatory Care Center on April 1, 2011.  

In the May 2014 appellate brief, the Veteran's representative indicated that given the VAMC's establishment of payment for both the Veteran's initial care and in-home nursing care, the Veteran was left with the impression that the follow-up appointment on April 1, 2011, would also be covered.  The Veteran asserted that he was informed by the St. Vincent's home nursing staff to go to the appointment and he was not informed that he would need to separately address his treatment with the VAMC.  

A March 29, 2011 VA primary care note indicates that the Veteran was status post recent hospitalization in March 2011 for myocardial infarction, congestive heart failure exacerbation, and cholecystitis.  He found to have cholecystitis during that hospitalization; however, surgery was too risky given the Veteran's ongoing cardiac issues so a cholecystostomy catheter was placed on March 18, 2011, which remained in place on and following his discharge from St. Vincent's Medical Center on March 24, 2011.  The cholecystostomy catheter remained in place at the time of the March 29, 2011 VA primary care appointment, and he was completing a course of doxycycline.  The Veteran's VA primary care physician noted that the Veteran was followed by a general surgeon at St. Vincent's Medical Center for his cholecystitis and that a cholecystectomy was to be performed once he was stable from a cardiac standpoint.  

A March 30, 2011 VA administrative note shows that VAMC personnel returned the Veteran's call concerning his inquiry about follow-up of a cholecystostomy catheter.  He indicated that he received a call from VA stating VA would not pay St. Vincent's to perform the cholangiogram and gallbladder surgery.  Recommendation was requested from the Veteran's primary care physician, who indicated that she would refer the Veteran to VA general surgery.  She indicated that she called Gainesville VA general surgery clinic and requested that her request for VA general surgery consultation be expedited.  The March 30, 2011 VA general surgery consultation request shows that the Veteran needed follow-up for cholecystostomy catheter inserted at an outside hospital two weeks prior, however, cholecystectomy was not done due to an acute myocardial infarction.  It was noted that he had a cholecystostomy catheter in place and needed to be seen as soon as possible and scheduled for the next available appointment.  VA called the Veteran and informed him that he would get an appointment in the mail for general surgery at the Gainesville VAMC and that his VA primary care physician had placed a consultation request.  

VA general surgery consultation occurred April 6, 2011.  Assessment and plan indicated that the Veteran had significant ischemic cardiomyopathy and acute cholecystitis managed with a cholecystostomy tube.  It was recommended that he return to the clinic four weeks after cholangiogram.  

In an April 2011 notice letter, the Veteran was informed that his claim for payment or reimbursement for his episode of care at St. Vincent's Ambulatory Care Center on April 1, 2011, was denied due to lack of prior authorization given for the date of service.

The Veteran submitted a timely notice of disagreement in April 2011 in which he indicated that that he was rushed to St. Vincent's emergency room for a heart attack and a pacemaker was placed to keep him alive.  He felt VA should help him as he served his country honorably and he did not have a job or health insurance to cover the cost for his April 1, 2011 episode of care.

A second clinical review of the claim, to include the Veteran's notice of disagreement, was performed by Dr. DBC, M.D. on May 23, 2011, who recommended approval of payment or reimbursement for the Veteran's inpatient treatment from March 14 to 24, 2011, and for the April 1, 2011 follow-up visit.  No supporting rationale was provided.

In light of the foregoing, especially, the May 2011 review by Dr. DBC recommending authorization, the Board finds that the evidence for and against the matter of prior authorization is roughly balanced and that payment or reimbursement of unauthorized medical expenses incurred during at St. Vincent's Ambulatory Care Center in April 1, 2011, is warranted.  


ORDER

Payment of or reimbursement for medical expenses incurred as a result of treatment provided at St. Vincent's Ambulatory Care Center on April 1, 2011, is granted. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


